Sanderson, J.
In this case the plaintiff is seeking to recover a commission as broker for the sale made by the defendant to the American Woolen Company referred to in Horowitz v. S. Slater & Sons, Inc., ante, 143.
For reasons already appearing in that case, the rulings excluding the conversations between the plaintiff and Brown and between the plaintiff and Bartlett upon which proof of any contract of employment depended were right. It appeared that at the time of the conversations Brown waspresident and director and Bartlett treasurer and director of the defendant corporation.
No vote of the stockholders was introduced in evidence in this case, and the fact that the mills were sold to the American Woolen Company, when considered with all the other testimony, would not justify a finding of ratification of the plaintiff’s employment.
It did not appear that any information concerning such employment was brought to the attention of the stockholders or other directors up to the time the sale was consummated. Beacon Trust Co. v. Souther, 183 Mass. 413. Banca Italiana Di Sconto v. Columbia Counter Co. 252 Mass. 552, 559. No error appears in the rulings during the tria] nor in the order directing a verdict for the defendant.

Exceptions overruled.